Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                 PageID.11268       Page 1 of 13



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


  USAMA J. HAMAMA, et al.,

                 Petitioners,                                 Case No. 17-cv-11910
  vs.                                                         HON. MARK A. GOLDSMITH

  REBECCA ADDUCCI, et al.,

              Respondents.
  _______________________________/

                             OPINION & ORDER
          GRANTING IN PART PETITIONERS’ MOTION FOR LEAVE TO FILE
                       DOCUMENTS PUBLICLY (Dkt. 382)

         This matter is before the Court on Petitioners’ motion for leave to file documents publicly

  (Dkt. 382).    Respondents (“the Government”) have designated documents and deposition

  testimony as “CONFIDENTIAL” and “HIGHLY CONFIDENTIAL,” which Petitioners rely on in

  their renewed motion for a preliminary injunction (Dkt. 376) and their motion for sanctions (Dkt.

  381). Documents attached to the response briefs and reply briefs in support of the motions also

  contain documents designated as “CONFIDENTIAL” and “HIGHLY CONFIDENTIAL.” The

  designations are based on a protective order entered on June 10, 2018 (Dkt. 313). Other than

  limited redactions related to sensitive personally identifiable information, Petitioners do not

  believe that any of the documents or testimony should be sealed. The Government opposes

  releasing the information into the public domain. For the reasons stated below, the Court grants

  in part Petitioners’ motion.

                                        I. BACKGROUND

         On November 11, 2017, Petitioners filed a motion for preliminary injunction on detention

  issues (Dkt. 138). In that motion, Petitioners brought a claim under Zadvydas v. Davis, 533 U.S.

                                                  1
   
Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                  PageID.11269       Page 2 of 13



  678 (2001), asserting that there was no significant likelihood of removal in the reasonably

  foreseeable future, because there was no definitive agreement that Iraq will accept repatriation,

  and because there was no foreseeable end to the removal proceedings. Petitioners asked the Court

  to order that they be returned to the community under orders of supervision, unless the Government

  provided individualized evidence that they can be repatriated to Iraq.

          On January 2, 2018, the Court issued an opinion addressing the preliminary injunction

  motion, but deferred ruling on Petitioners’ Zadvydas claim because there was insufficient evidence

  in the record to determine whether Iraq was willing to accept class-wide repatriation. 1/2/2018 Op.

  at 7. The Court ordered that the parties could engage in discovery regarding the Zadvydas claim,

  including depositions of government personnel with knowledge of the Iraq repatriation agreement

  or program, and production of documents pertaining to that subject. Id. at 45.

          The parties engaged in discovery and on June 19, 2018, the Court entered a second

  amended stipulated order for the protection of confidential information (Dkt. 313) (“Protective

  Order”).   The Protective Order permits the parties to designate as “CONFIDENTIAL” or

  “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (referred to herein as “HIGHLY

  CONFIDENTIAL”)” certain categories of documents.

          The Protective Order specifies that any party or non-party from whom production is sought

  may designate the following as CONFIDENTIAL:

         documents, information, and discovery responses that the designating party or non-
          party reasonably believes not to be in the public domain;

         personal information covered by the Privacy Act, 5 U.S.C. § 552a and Federal Rule
          of Civil Procedure 5.2;

         an individual’s birth date, social security number, tax identification number, alien
          registration number (“A number”), passport numbers, driver’s license numbers, and
          any similar numbers assigned to an individual by a federal/national, state, or local
          government of the United States or any other country if not subject to privilege or
          other restrictions prohibiting disclosure even under protective order; and
                                                   2
   
Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                  PageID.11270        Page 3 of 13



         names, locations of, and any other identifying information which would allow the
          identification of the particular individual(s) to whom the information relates, or
          testimony on the record, of individuals not related to this litigation.

  6/19/2018 Second Am. Stip. Prot. Order at 2-3.

          The Protective Order further provides that any party or non-party from whom production

  is sought may designate the following as HIGHLY CONFIDENTIAL:

         extremely sensitive documents, information and discovery responses, disclosure of
          which to another Party or non-party would create a substantial risk of serious harm
          that could not be avoided by less restrictive means, including information which, if
          disclosed, could adversely impact foreign relations or result in a party or material
          witness deciding not to testify out of fear of adverse immigration or criminal
          consequences;

         documents, information and discovery responses for which the Court has ordered
          produced under this designation;

         names, phone numbers and email addresses of federal employees unless subject to
          the law enforcement privilege; and

         travel document requests, drafts of flight manifests, sensitive communications with
          the Iraqi government if those communications relate to the removal process, and/or
          any document that contains information that is law enforcement sensitive, for
          instance, information which may be protected from public disclosure under the
          Freedom of Information Act, 5 U.S.C. § 552, et seq., and are not subject to the law
          enforcement privilege or other restrictions on disclosure.

  Id. at 3-4.

          On August 29, 2018, Petitioners filed their renewed motion for preliminary injunction

  under Zadvydas (Dkt. 376), and on August 31, 2018, Petitioners filed a motion for sanctions (Dkt.

  381). Attached to the parties’ briefing papers are exhibits that were disclosed under the second

  amended stipulated protective order. The parties provisionally filed their respective exhibits under

  seal. Petitioners seek to make the exhibits public; the Government believes the records should

  remain sealed.

                                  II. STANDARD OF DECISION



                                                   3
   
Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                   PageID.11271        Page 4 of 13



         Sealing court records is the exception, not the rule in federal courts. There is a “‘strong

  presumption in favor of openness’ as to court records.” Shane Grp., Inc. v. Blue Cross Blue Shield

  of Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (quoting Brown & Williamson Tobacco Corp. v.

  F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983)). “The burden of overcoming that presumption is

  borne by the party that seeks to seal them.” Id. (citing In re Cendant Corp., 260 F.3d 183, 194 (3d

  Cir. 2001)). “The burden is a heavy one: ‘Only the most compelling reasons can justify non-

  disclosure of judicial records.’” Id. (quoting In re Knoxville News–Sentinel Co., 723 F.2d 470,

  476 (6th Cir. 1983). “And even where a party can show a compelling reason why certain

  documents or portions thereof should be sealed, the seal itself must be narrowly tailored to serve

  that reason.” Id. “The proponent of sealing therefore must ‘analyze in detail, document by

  document, the propriety of secrecy, providing reasons and legal citations.’” Id. at 305-306

  (quoting Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 548 (7th Cir. 2002)).

         The Sixth Circuit has recognized that “there is a stark difference between . . . ‘protective

  orders’ entered pursuant to the discovery provisions of Federal Rule of Civil Procedure 26, on the

  one hand, and orders to seal court records, on the other.” Id.; see also Rudd Equip. Co., Inc. v.

  John Deere Constr. & Forestry Co., 834 F.3d 589, 593 (6th Cir. 2016). “The confidentiality

  agreement between the parties does not bind the court in any way.” Brown & Williamson Tobacco,

  710 F.2d at 1180. “‘Secrecy is fine at the discovery stage, before the material enters the judicial

  record.’” Shane Grp., 825 F.3d at 305 (quoting Baxter Int’l, 297 F.3d at 545). “The line between

  these two stages, discovery and adjudicative, is crossed when the parties place material in the court

  record.” Id.

         At the adjudicative stage, the public has an interest in, among other things, whether a right

  exists, whether a statute is constitutional, and whether a member of the public is impacted by the



                                                   4
   
Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                     PageID.11272        Page 5 of 13



  Court’s decisions. Id. (citing Joy v. North, 692 F.2d 880, 893 (2d Cir. 1982)). “The public is

  entitled to assess for itself the merits of judicial decisions.” Id. And “in class actions—where by

  definition ‘some members of the public are also parties to the [case]’—the standards for denying

  public access to the record ‘should be applied . . . with particular strictness.’” Id. (quoting Cendant

  Corp., 260 F.3d at 194).

                                             III. ANALYSIS

          The Government makes two arguments in favor of sealing documents. First, as part of its

  Shane analysis for sealing, it argues that Petitioners have not shown any objective public interest

  that would be served in publicizing the protected materials in this case. Resp. at 1 and 12 (Dkt.

  416). Second, independent of any Shane analysis, it argues that the documents Petitioners seek to

  publicize are protected under the deliberative process privilege. Id. at 1, 19. Neither argument is

  persuasive.

      A. Public Interest

          The Government falls well short of satisfying its burden in overcoming the strong

  presumption favoring public access. As an initial matter, it is important to clarify the posture of

  this case with respect to which party has the burden to justify sealing court records. The

  Government argues that this case is not at the adjudicative stage and that Petitioners have the

  burden to unseal court records. It is mistaken on both counts.

          The line between the discovery and adjudicative stage “is crossed when the parties place

  material in the court record.” Shane Grp., 825 F.3d at 305. It appears that the Government is

  arguing that because the Court “has not set a schedule for briefing motions for summary judgment

  or set a trial date,” Resp. at 11, that this case has not entered the adjudicative stage, id. at 13; see

  also id. at 17 (“even assuming, arguendo, that discovery is complete and this case is in the



                                                     5
   
Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                    PageID.11273       Page 6 of 13



  ‘adjudicative’ stage . . .”). But adjudication is not confined to the final resolution of a claim or

  defense. A decision on a preliminary injunction motion has potentially grave consequences for

  the parties, even though what is at stake is interim relief. Furthermore, there is a recognized

  connection between resolving the question of interim relief and the final hearing on the merits,

  given that the court rules allow evidence admitted at the injunction hearing to be used at trial. Fed.

  R. Civ. P. 65(a)(a) (“[E]vidence that is received on [a preliminary injunction] motion and that

  would be admissible at trial becomes part of the trial record and need not be repeated at trial.”).

  Because the Court will adjudicate the propriety of interim relief, the line between the discovery

  and adjunctive stages has been crossed.

         The Government also makes the curious argument that Petitioners have not pled or shown

  any objective public interest in publicizing the contested records. Resp. at 12, 18-19. Although

  this matter is before the Court on Petitioners’ motion, the Government is the party seeking to seal

  court records. It is, therefore, the Government’s burden to overcome the strong presumption of

  openness in court records by showing compelling reasons to justify sealing judicial records. Shane

  Grp., 825 F.3d at 305. Accordingly, Petitioners’ preliminary injunction motion is squarely in the

  adjudicative stage, and it is the Government that bears the heavy burden of justifying non-

  disclosure of judicial records. Id.

         The Government has not set forth any justifications to seal the judicial record in this case

  in the light of the public interest. The Government notes correctly that “the greater the public

  interest in the litigation’s subject matter, the greater the showing necessary to overcome the

  presumption of access.” Id. It further states that “the burden on the party seeking non-disclosure

  is diminished where there is minimal public interest in learning the non-disclosed information.”

  Signature Mgmt. Team, LLC v. Doe, 876 F.3d 831, 836–37 (6th Cir. 2017) (citing Shane Grp.,



                                                    6
   
Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                    PageID.11274       Page 7 of 13



  825 F.3d at 305). What the Government fails to appreciate is that, irrespective of how heavy a

  burden it bears, it still has a burden to overcome the presumption that judicial records should be

  publicly available.

          The Government also attempts to distinguish Shane Group and Brown & Williamson

  Tobacco by arguing that the public interest in this case is far less than in those cases. Resp. at 16-

  19. Petitioners obviously disagree. Reply at 2-4 (Dkt. 424). Nonetheless, the Government’s

  analysis is incomplete. Even if the Court were to accept the Government’s argument that its burden

  is diminished, it still has a burden to overcome. Other than taking the incredible position that this

  case affects only a “handful” of people, which if true would only diminish its burden, the

  Government does not affirmatively state any compelling reason to seal the court records.

  Accordingly, unless the deliberative process privilege applies, all of the records filed in connection

  with the parties’ briefing on Petitioners’ renewed motion for a preliminary injunction and motion

  for sanctions must be made publicly available.

      B. Deliberative Process Privilege

          Without any apparent connection to its Shane analysis, the Government argues that several

  documents relied on by the parties are protected by the deliberative process privilege and,

  therefore, should be sealed. Resp. at 19. Petitioners argue that the Court has already overruled

  the Government on privilege as to some documents, the Government has waived the privilege as

  to the remainder of the documents, and, in any case, the privilege simply does not apply. Reply at

  4, 6.

          With respect to documents that the Court has already determined the deliberate process

  privilege does not apply, the Court will not revisit its previous rulings. See 7/112018 and 9/7/2018

  Orders on Privilege (Dkts. 333 and 386). Therefore, other than the limited redactions already



                                                    7
   
Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                 PageID.11275       Page 8 of 13



  approved by the Court, the following documents must be made publicly available:

  DHSHamama000097-000104, 000111-000120, and ICE-0296029-0296031.

         The Government for the first time asserts the deliberative process privilege as to the

  remaining documents.      When the documents were initially disclosed to Petitioners, the

  Government did not assert the deliberative process privilege. For that reason, Petitioners argue

  that the Government has waived the privilege with respect to the remaining documents. See In re

  McKesson Governmental Entities Average Wholesale Price Litig., 264 F.R.D. 595, 598-599 (N.D.

  Cal. 2009) (deliberative process privilege waived where agency (1) failed to object in initial

  response and (2) produced documents under a protective order in another case). The issue of

  waiver was raised in Petitioners’ reply brief. The Government’s position on waiver is unknown,

  because no Government surreply has been filed. However, the waiver issue need not be decided

  now because, based on the Court’s review of the documents, the privilege does not apply to any

  of the documents, except two documents – one in its entirety and one as to one sentence only. The

  privileged language in those two documents is irrelevant to the resolution of the pending motions.

  Because the Court will not consider those documents, the issue of waiver need not be reached.

         “The deliberative process privilege is a qualified privilege and can be overcome by a

  sufficient showing of need.” In re Sealed Case, 121 F.3d 729, 737 (D.C. Cir. 1997). “The

  deliberative process privilege protects from discovery ‘documents reflecting advisory opinions,

  recommendations and deliberations comprising part of a process by which governmental decisions

  and policies are formulated.’” E.E.O.C. v. Burlington N. & Santa Fe Ry. Co., 621 F. Supp. 2d

  603, 606 (W.D. Tenn. 2009) (quoting NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975)).

  “The primary purpose served by the deliberative process privilege is to encourage candid

  communications between subordinates and superiors.” Schell v. U.S. Dep’t of Health & Human



                                                  8
   
Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                   PageID.11276       Page 9 of 13



  Servs., 843 F.2d 933, 939 (6th Cir. 1988). To fall within the privilege, the information must be

  both (i) pre-decisional and (ii) deliberative. Id. at 940.

          “A document is predecisional when it is ‘received by the decisionmaker on the subject of

  the decision prior to the time the decision is made.’” Id. at 940 (quoting Sears, 421 U.S. at 151).

  However, the privilege does not turn “on the ability of an agency to identify a specific decision in

  connection with which a memorandum is prepared. Agencies are, and properly should be, engaged

  in a continuing process of examining their policies; this process will generate memoranda

  containing recommendations which do not ripen into agency decisions.” Sears, 421 U.S. at 153

  n.18.

          A document is deliberative when it “reflects the give-and-take of the consultative process,”

  meaning it “covers recommendations, draft documents, proposals, suggestions, and other

  subjective documents which reflect the personal opinions of the writer rather than the policy of the

  agency.” Id. (internal citation and quotations omitted). It is well-settled that the deliberative

  process privilege “protects internal communications of a governmental agency when they are

  deliberative in nature, but not when they are purely factual.” Burlington, 621 F. Supp. 2d at 606

  (citing Sears, 421 U.S. at 149). “Factual materials are generally not privileged unless they are

  inextricably intertwined with policy-making processes.” Id. (quoting Trentadue v. Integrity

  Comm., 501 F.3d 1215, 1227 (10th Cir. 2007)). “[P]urely factual, investigative matters that are

  severable without compromising the private remainder of the documents do not enjoy the

  protection of the exemption.” Norwood v. F.A.A., 993 F.2d 570, 577 (6th Cir. 1993) (citations

  and quotations omitted).

          Courts are to apply a “flexible, commonsense approach to factual/deliberative

  classifications” and “must be careful not to become victims of their own semantics.” Trentadue v.



                                                     9
   
Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                   PageID.11277        Page 10 of 13



   Integrity Comm., 501 F.3d 1215, 1227 (10th Cir. 2007). “In some circumstances . . . the disclosure

   of even purely factual material may so expose the deliberative process within an agency that it

   must be deemed exempted.” Id. “[T]he Ninth Circuit has adopted a ‘process-oriented’ or

   ‘functional’ test that exempts ‘[f]actual materials . . . to the extent that they reveal the mental

   processes of decisionmakers.’” Id. (quoting Nat’l Wildlife Fed’n v. U.S. Forest Serv., 861 F.2d

   1114, 1119 (9th Cir. 1988)). By contrast, the Eleventh Circuit has explicitly rejected that approach,

   holding instead that “[t]he fact/opinion distinction continues to be an efficient and workable

   standard for separating out what is, and what is not, deliberative.” Id. at 1228 (quoting Fla. House

   of Representatives v. U.S. Dep’t of Commerce, 961 F.2d 941, 949 (11th Cir. 1992)).

          The Government does not cite any authority for the proposition that the deliberate process

   privilege is a suitable basis to seal court records. Nonetheless, in support of its assertion of the

   deliberative process privilege, the Government provides the declaration of James W. McCament,

   ICE Deputy Undersecretary for Strategy, Policy & Plans, Ex. A to Resp. (Dkt. 416-2), and the

   declaration of Nathalie R. Asher, Deputy Executive Associate Director for Enforcement and

   Removal Operations at ICE, and the Acting Executive Associate Director overseeing programs

   and operations to identify and apprehend removable aliens, to detain these individuals when

   necessary, and to remove illegal aliens from the United States, Ex. B to Resp. (Dkt. 416-3).

          With respect to Mr. McCarment, his declaration largely does not address the deliberative

   process privilege. His declaration raises issues with the law enforcement privilege and other issues

   related to diplomatic discussions with Iraq. However, other than the deliberative process privilege,

   the Government does not raise any other privileges. As noted above, “[t]he primary purpose served

   by the deliberative process privilege is to encourage candid communications between subordinates




                                                    10
    
Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                    PageID.11278      Page 11 of 13



   and superiors.” Schell, 843 F.2d at 939. The law enforcement and diplomatic concerns are not

   material to the assertion of the deliberative process privilege.

          As to the deliberative process privilege, Mr. McCarment says that “[d]isclosure of the

   protected material also could chill the open and candid discussion of ideas by those who participate

   in the decision-making process regarding policy options, hinder open exchange of ideas between

   DHS and foreign government officials, and impede DHS’s ability to carry out its mission, which

   includes the repatriation of foreign nationals with final orders of removal.” McCarment Decl. ¶ 8.

   This boilerplate statement of the deliberative process privilege is repeated verbatim with respect

   to each contested document. Id. However, the declaration does not explain why each document

   is pre-decisional and deliberative, and it is not obvious to the Court.

          The contested documents already have some redactions, which Petitioners are not

   challenging. Because neither of the parties nor the Court will rely on these redacted portions to

   resolve the disputes in this case, the redactions do not raise public disclosure issues. As to the

   challenged redactions within the documents, the documents contain factual recitations of events

   related to the logistics of repatriation, internal administrative matters, and statements regarding

   Iraq’s readiness to move on voluntary repatriation. As to the discovery responses, the responses

   contain factual assertions, but nothing about the responses can be characterized as deliberative or

   describing deliberations. The contested documents are not deliberative and it is not clear if any of

   the matters can be fairly said to be pre-decisional.

          As to Ms. Asher’s declaration, it also does not squarely address the deliberative process

   privilege. Similar to Mr. McCarment’s declaration, Ms. Asher makes the boilerplate assertion that

   “[d]isclosure of the protected material also could chill the open and candid discussion of ideas by

   those who participate in the decision-making process regarding policy options, hinder open



                                                    11
    
Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                              PageID.11279   Page 12 of 13



   exchange of ideas between ICE/DHS and foreign government officials, and impede ICE’s ability

   to carry out its mission, which includes the repatriation of foreign nationals with final orders of

   removal.” Asher Decl., Ex. B to Resp., ¶ 8. However, the ICE documents relate to the logistics

   of repatriation efforts, various government employee reports on the current state of repatriation

   efforts from several different agencies, the exchange of drafts of documents, discovery responses,

   and depositions transcripts.1 Again, these documents do not reflect a deliberative process.

                 With the exception of two documents, the Court holds that the documents attached to the

   parties’ briefs do not fall within the deliberative process privilege, because they are largely factual

   in nature and lack any deliberations on policy. Exhibit 1-3 to Petitioners’ renewed motion for a

   preliminary injunction contains a single sentence that initiates a deliberation on a policy; the

   sentence begins with “Can we explore . . . .” Exhibit 1-14 is a proposal on how to move forward

   on a particular matter, which is clearly within the deliberative process privilege. The deliberative

   statement contained in Exhibit 1-3 is not relied on by either party, and Exhibit 1-14 is relied on

   marginally by Petitioners as a “see also” citation in their chronology. The Court holds that the

   sentence in Exhibit 1-3 may be redacted and Exhibit 1-14 may be sealed, because the Court will

   not rely on the redacted or sealed material in making its rulings on the motions.

                                                                  IV. CONCLUSION

                 For the reasons set forth above, the Court GRANTS IN PART Petitioners’ motion for leave

   to file documents publicly (Dkt. 382), except that sensitive personally identifiable information

   identified under Federal Rule of Civil Procedure 5.2, A-numbers and information restricted from

   public disclosure under the Privacy Act of 1974 (5 U.S.C. § 552a), irrelevant information related


                                                               
   1
      Some of the documents contain information related to other countries, which has no bearing on
   this matter. Although not raised in its motion, the Government may redact information related to
   countries other than Iraq consistent with the redactions approved by the Court in other documents. 
                                                                        12
    
Case 2:17-cv-11910-MAG-DRG ECF No. 453 filed 10/23/18                  PageID.11280       Page 13 of 13



   to countries other than Iraq, as well as information described in (Dkt. 338), shall be sealed and

   shall remain redacted in public filings in accordance with Rule 5.2 and this Court’s prior orders.

   Exhibit 1-3 to Petitioner’s motion for preliminary injunction shall be redacted to exclude the

   sentence beginning with “Can we explore . . .” and Exhibit 1-14 to Petitioners’ motion for a

   preliminary injunction shall be filed under seal; while the Court will not rely on these documents,

   they will be in the record for other purposes such as appellate review if necessary. To ensure an

   orderly docket, Petitioners must refile their motion for a preliminary injunction and motion for

   sanctions consistent with this order on October 24, 2018, the Government must refile their

   response briefs on October 25, 2018, and Petitioners must refile their reply briefs on October 26,

   2018.

           SO ORDERED.

   Dated: October 23, 2018                              s/Mark A. Goldsmith
          Detroit, Michigan                             MARK A. GOLDSMITH
                                                        United States District Judge


                                   CERTIFICATE OF SERVICE

   The undersigned certifies that the foregoing document was served upon counsel of record and any
   unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
   addresses disclosed on the Notice of Electronic Filing on October 23, 2018.

                                                        s/Karri Sandusky
                                                        Case Manager




                                                   13
    
